Title: Jacques Donatien Leray de Chaumont to John Adams: A Translation, 18 September 1778
From: Chaumont, Jacques Donatien, Leray de
To: Adams, John


      
       Sir
       Passy, 18 September 1778
      
      I have received the letter that you did me the honor to write on 16 September, asking me the rental price of my house in which you have been and will continue to reside in the future. When, sir, I lent my house to Mr. Franklin and his colleagues who wished to live with him, I explained that I did not want compensation because I felt that you needed all your resources to send aid to your country or to help your brothers escaping from the shackles of your enemy. Please, sir, let this arrangement, which I made at a time when your country’s fate was still undecided, continue until it enjoys its full glory and such sacrifices on my part become superfluous and unworthy of your nation. But at present they can still be very useful and I am only too happy to be able to do you this service. Strangers, sir, need not be informed of this arrangement since you wish to avoid criticism on the subject. Unfortunate are those who, had they the means, would not do as I do, and blessed am I to have immortalized my house by lodging Mr. Franklin and his colleagues.
      I have the honor to be with the utmost respect, sir, your very humble and very obedient servant
      
       Leray de Chaumont
      
     